UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number000-52308 Victory Eagle Resources Corp. (Exact name of small business issuer as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Yonge Street, Suite 1801, Toronto, ON M5E 1W7 (Address of principal executive offices) (647) 783-3206 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 3,614,940 common shares issued and outstanding as of June 18, 2012 Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yesx Noo Item 1. Financial Statements Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. 2 VICTORY EAGLE RESOURCES CORP. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS April 30, 2012 (Unaudited) July 31, 2011 ASSETS Current assets Cash $ $ Prepaid expenses - Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Note payable and advances-related parties Accrued interest onrelated partynote payable Total current liabilities Total liabilities STOCKHOLDERS' DEFICIT: Common stock, $0.001 par value, 25,000,000 shares authorized, 3,614,940 and 3,394,940 shares issued and outstanding at April 30, 2012 and July 31, 2011, respectively Additional paid-in capital Subscription receivable ) ) Deficit accumulated during the exploration stage ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying summary of accounting policies and notes to financial statements. 3 VICTORY EAGLE RESOURCES CORP. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS Three and Nine Months Ended April 30, 2012 and 2011 and the Period from March 18, 2004 (Inception) through April 30, 2012 (Unaudited) Three Months Ended April 30, Nine Months Ended April 30, Inception Through April 30, Operating expenses: Exploration cost $
